This is a companion to the case, Ethel Koger, minor, by her next friend, D.D. Koger, v. George L. Hollahan, and is ruled by the law announced in that opinion. (See 198 So. 685, 144 Fla. 779.)
As directed in the other decision, the judgment of the lower court is reversed with leave to the plaintiff to apply to the court for permission to amend the declaration.
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
WHITFIELD, J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.